Abatement Order filed May 17, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00295-CR
                                    ____________

                      RONALD LEE SHORTER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1443309

                             ABATEMENT ORDER

      Appellant timely appealed from a conviction for the offense of indecency with
a child. On May 11, 2016, the trial court clerk filed the clerk’s record, which did not
contain a certification of appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2),
34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005)
(“The court of appeals must dismiss an appeal if a certification showing that the
defendant has the right to appeal is not made a part of the appellate record.”). We
therefore abate the case and order the trial court to execute a certification of
appellant’s right to appeal. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Cortez v. State,
420 S.W.3d 803, 806–07 (Tex. Crim. App. 2013).

      An appeal must be dismissed if a certification showing that the defendant has
the right of appeal has not been made part of the record. Tex. R. App. P. 25.2(d);
Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex. R. App.
P. 37.1 and 44.4, we abate this appeal and direct the trial court to file a certification
of the defendant’s right of appeal with the trial court clerk and direct the clerk to
prepare and file a supplemental clerk’s record containing the corrected certification
with this court within 30 days of the date of this order.



                                               PER CURIAM